Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 03/25/2020.  Claims 1-4 are presented for examination and based on current examiner’s amendment claims 1-4 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/25/2020, on 02/03/2021, and on 10/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Ellen Smith (Reg. No. 43,042).
The application has been amended as follows:

Replace previous claims with the following amended claims:

Claims: 
1.  (Currently Amended): A motor-driven compressor comprising:
	a compression portion that compresses fluid;
	an electric motor that drives the compression portion;
	an inverter device that drives the electric motor; and
	a metal housing that accommodates the inverter device, wherein
	the inverter device includes
	an inverter circuit that converts direct-current power into alternating-current power, and
	a noise reducer arranged at an input side of the inverter circuit, wherein the noise reducer reduces a common mode noise and a normal mode noise included in the direct-current power before delivered to the inverter circuit,
	the noise reducer includes
	a common mode choke coil, and
	a smoothing capacitor that forms a low pass filter circuit together with the common mode choke coil,
	the common mode choke coil includes
	a loop-shaped core,
	a first winding wound around the loop-shaped core,
	a second winding wound around the loop-shaped core, wherein the second winding is located away from the first winding and opposite 
	a loop-shaped conductor that covers the loop-shaped core while extending over the first winding and the second winding, wherein
	the loop-shaped conductor has portions that are opposite 
	the loop-shaped conductor includes a heat radiation portion that is thermally coupled to the metal housing, and wherein
	an average value of electric resistance per unit length in a peripheral direction of the heat radiation portion of the loop-shaped conductor is greater than an average value of electric resistance per unit length of locations other than the heat radiation portion.

	2.  (Currently Amended): The motor-driven compressor according to claim 1, comprising a slit formed in the heat radiation portion of the loop-shaped conductor so as to increase the average value of electric resistance per unit length in the peripheral direction.

	3.  (Currently Amended): The motor-driven compressor according to claim 2, comprising a heat radiating resin material provided inside the slit,
	wherein the first winding, the second winding, and the heat radiation portion are thermally coupled to the metal housing via the heat radiating resin material.

	4.  (Currently Amended): The motor-driven compressor according to claim 1, comprising a plastic layer formed on an inner surface of the loop-shaped conductor, wherein the plastic layer ensures insulation between the first winding and the loop-shaped conductor and between the second winding and the loop-shaped conductor.



Reasons for allowance
5.	Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-4; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A motor-driven compressor comprising: a compression portion that compresses fluid; an electric motor that drives the compression portion; an inverter device that drives the electric motor; and a metal housing that accommodates the inverter device, wherein the inverter device includes an inverter circuit that converts direct-current power into alternating-current power, and a noise reducer arranged at an input side of the inverter circuit, wherein the noise reducer reduces a common mode noise and a normal mode noise included in the direct-current power before delivered to the inverter circuit, the noise reducer includes a common mode choke coil, and a smoothing capacitor that forms a low pass filter circuit together with the common mode choke coil, the common mode choke coil includes a loop-shaped core, a first winding wound around the loop-shaped core, a second winding wound around the loop-shaped core, wherein the second winding is located away from the first winding and opposite to the first winding, and a loop-shaped conductor that covers the loop-shaped core while extending over the first winding and the second winding, wherein the loop-shaped conductor has portions that are opposite to each other and located away from each other between the first winding and the second winding, the loop-shaped conductor includes a heat radiation portion that is thermally coupled to the metal housing, and wherein an average value of electric resistance per unit length in a peripheral direction of the heat radiation portion of the loop-shaped conductor is greater than an average value of electric resistance per unit length of locations other than the heat radiation portion”. As recited in claims 1-4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839